Citation Nr: 0021756	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claims of service connection for residuals of an 
oral fistula, maxillary sinusitis and deterioration of the 
jawbone.  





REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

In January 1996, the Board denied the veteran's claims of 
service connection for residuals of an oral fistula, 
maxillary sinusitis and deterioration of the jawbone.  The 
veteran was notified of this determination, but did not file 
a timely appeal.  

In February 1996, the veteran requested reconsideration of 
the decision but, in April 1996, his motion was denied.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the RO.  

In February 2000, the Board remanded this matter for purposes 
of affording the veteran an opportunity to present testimony 
at a hearing before a Member of the Board at the RO.  The 
veteran subsequently withdrew his request for a Board hearing 
in correspondence dated in March 2000.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In January 1996, the Board denied the veteran's original 
claims of service connection for residuals of an oral 
fistula, maxillary sinusitis and deterioration of the jawbone 
and provided the veteran with notification of this decision 
and his appellate rights; in the absence of a timely filed 
appeal, this decision became final.  

3.  New evidence, which bears directly and substantially on 
the veteran's claims of service connection for the residuals 
of an oral fistula and deterioration of the jawbone, and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims, has not been 
presented.  

4.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for maxillary 
sinusitis, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented.  

5.  The veteran's claim of service connection for maxillary 
sinusitis is plausible and capable of substantiation.   



CONCLUSION OF LAW

1.  New and material evidence has not been submitted for the 
purpose of reopening the veteran's claims of service 
connection for the residuals of an oral fistula and 
deterioration of the jawbone.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  

2.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for maxillary sinusitis.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  

3.  A well-grounded claim of service connection for maxillary 
sinusitis has been presented.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence 

In January 1996, the Board denied the veteran's original 
claims of service connection for residuals of an oral 
fistula, maxillary sinusitis and deterioration of the 
jawbone.  That decision is final and the claims will not 
thereafter be reopened or allowed, except as otherwise 
provided..  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), that, in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed).  Second, if the Board determines 
that the claimant has produced new and material evidence, the 
claim is reopened and the Board must determine whether, based 
upon all of the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69 (1995), the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the January 1996 Board 
decision included the veteran's service medical records, 
which showed that, in September 1951, the veteran underwent 
surgery for the removal of an impacted tooth (number 16).  
Upon removal, it was discovered that there was a large 
communication into the left maxillary sinus.  There was also 
a notation of chronic sinusitis.  By April 1952, this defect 
was noted to have closed spontaneously with no remaining 
nasal symptoms.  The evidence also included a report of VA 
dental examination conducted in February 1952, which included 
a notation that tooth number 16 was missing, private 
treatment records for unrelated conditions, and the testimony 
of the veteran proffered at a hearing conducted at the RO in 
September 1993.  

The evidence received since the January 1996 Board decision 
includes private medical treatment records and copies of VA 
outpatient treatment reports which document treatment for 
chronic sinusitis.  


A.  Residuals of an oral fistula and jawbone deterioration

There has been absolutely no new evidence submitted which 
suggests that the veteran currently suffers from disability 
related to the residuals of an oral fistula or jawbone 
deterioration.  In fact, none of the new evidence submitted 
makes reference to either of these conditions.  

As a result, the Board finds that the additional evidence 
received adds no significant information regarding the issue 
of service incurrence or aggravation of the residuals of an 
oral fistula or jawbone deterioration.  Furthermore, there is 
no indication that there is additional evidence that, if 
obtained, would reopen the claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim of service connection for residuals of an 
oral fistula and jawbone deterioration, the claim may not be 
reopened.  


B.  Maxillary sinusitis

With respect to the claim of service connection for maxillary 
sinusitis, upon review of the record, the Board finds that 
the additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of his claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for maxillary sinusitis is reopened.  


II.  Determination of Well Groundedness

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters, supra.  

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Based on a review of the evidence of record, the Board finds 
that the veteran's claim is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The recently submitted medical 
evidence shows that the veteran is suffering from chronic 
sinusitis that might represent current disability related to 
disease or injury in service.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It 
also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his sinusitis.  All pertinent records also should 
be obtained for review.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of an oral 
fistula and jawbone deterioration, the appeal is denied.  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
maxillary sinusitis.  

As a well-grounded claim of service connection for maxillary 
sinusitis has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination to determine 
whether the veteran is suffering from current disability 
manifested by chronic sinusitis which had its clinical onset 
during service.  

In addition, any pertinent medical records referable to all 
treatment received by the veteran for the claimed sinusitis 
since service should be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
sinusitis since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
sinusitis.  The claims file and a copy of 
this remand should be made available to 
the examiner prior to the examination.  
All indicated testing should be 
performed.  The examination report must 
clearly set forth all pertinent clinical 
findings and diagnoses.  Based on his/her 
examination and study of the case, the 
examiner is requested to express an 
opinion as to the likelihood that the 
veteran is suffering from current 
disability due to chronic sinusitis or 
other disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



